Citation Nr: 1615450	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-23 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 24, 2010 for the award of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1984 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina. 

The Veteran testified at a videoconference hearing in November 2011 before the undersigned.  A copy of the transcript has been associated with the record. 

In April 2012, the Board denied the Veteran's claim.  He appealed the case to the U.S. Court of Appeals for Veterans Claims (Court), and in a July 2012 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the portion of the Board decision that denied an earlier effective date for the grant of a TDIU, and remanded the matter to the Board for development consistent with the Joint Motion.  In November 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. 

In May 2013, the Board denied the Veteran's claim and he appealed his case to the Court.  In an April 2014 Order, the Court granted the parties' Joint Motion, vacated the Board decision, and remanded the matter for development consistent with the Joint Motion.

In July 2014, the Board remanded this matter for further development in accordance with the Joint Motion, to include a VA examination, with an opinion.  The requested development has been completed and complies with the directives of the Board remand.  The matter is now ready for appellate review.  



FINDING OF FACT

The Veteran filed his claim of entitlement to a TDIU on September 18, 2006; entitlement to a TDIU was granted in a January 2011 rating decision, which assigned an effective date of March 24, 2010; there is no evidence of any earlier unadjudicated formal or informal claim prior to September 18, 2006; and there is no factually ascertainable evidence demonstrating entitlement to TDIU prior to March 24, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 24, 2010, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.341, 3.400, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran appealed the effective date of the grant of the TDIU rating.  The Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006). 

Regardless, VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in September 2006.  This letter advised the Veteran of what evidence was required to substantiate his claim for a TDIU, and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, records from the Social Security Administration (SSA), reports of VA examinations for his service-connected disabilities, and a September 2014 VA opinion as to whether the Veteran's service-connected disabilities rendered him unemployable prior to March 24, 2010.  

As noted above, the Veteran received a letter in September 2006 that substantially explained what was required to substantiate his TDIU claim and there is no indication that he does not understand what is necessary to substantiate his claim. Additionally, the record does not indicate that there is any relevant overlooked evidence that the Veteran could submit that would aid in substantiating his claim; hence, he has not been prejudiced.

The Board is also satisfied that there was substantial compliance with its prior remand directives .  As to the November 2012 remand, the directives were complied with as the Veteran's case was referred to the Director of the Compensation Service so that entitlement to an extraschedular TDIU could be considered.  As to the Board's July 2014 remand, the directives were complied with as an opinion was obtained from a VA examiner as to whether the Veteran's service-connected disabilities rendered him unemployable prior to March 24, 2010.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  He also appeared at a videoconference hearing before the undersigned in November 2011.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

Earlier Effective Date for the Grant of a TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  An effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, when addressing the effective date for an award of increased compensation, a determination must be made when a claim for increased compensation was received and when a factually ascertainable increase in disability occurred.  With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  A VA treatment note may constitute an informal claim for increase.  38 C.F.R. § 3.157. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999) (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The Veteran contends that he is entitled to an earlier effective date for TDIU because in July 2006, he stopped working full time and in October 2006 he was placed on short-term disability.  Alternatively, he argues that the effective date should be in October 2007, when the SSA found him to be disabled. 

To establish entitlement to a TDIU, there must be service-connected impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  Id., (citing 38 C.F.R. §§ 4.1, 4.15). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section § 4.16(a). 

All cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation.  38 C.F.R. § 4.16(b).  The Board must therefore determine whether the Veteran is unemployable due to his service-connected disabilities.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of the Compensation Service.  An extraschedular rating is warranted upon a finding that the Veteran is unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(b). 

In its November 2012 remand, the Board directed that the Veteran's case be referred to the Director of the Compensation Service, and in a March 2013 statement, the Director denied an extraschedular TDIU. 

In the Joint Motion, the parties agreed that the Board failed in its analysis of the theory of entitlement to an extraschedular TDIU.  Specifically, it failed to discuss whether the Veteran was unable to secure and follow a substantially gainful occupation due to his service connected disabilities prior to March 24, 2010. 

In its July 2014 remand, the Board directed that the Veteran's file be provided to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period from September 18, 2006 to March 23, 2010.  The entire file and a copy of the remand was to be made available to the examiner for review, and the examiner was to specifically acknowledge receipt and review of these materials in any reports generated.  Based on a review of the file, the examiner was, for the period from September 18, 2006 to March 23, 2010, to provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  The examiner was advised that the Veteran's service-connected disabilities were: (1) degenerative arthritis and degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity; (2) grade A esophagitis and esophageal ring (previously diagnosed as gastroesophageal reflux disease); irritable bowel syndrome, and diverticulitis; (3) degenerative arthritis of the right hip; (4) degenerative arthritis of the left hip; (5) degenerative arthritis of the right knee; (6) degenerative arthritis of the left knee; (7) right shoulder sprain; (8) degenerative arthritis of the cervical spine; (9) hemorrhoids; (10) pre-cancerous lesion removal on neck; and (11) migraine and cluster headaches.   The Board noted that if there was any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner was to so state, with a complete explanation in support of such a finding.  The examiner was also to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

The remand was requested as a result of the April 2014 Joint Motion noting that in light of the evidence of record suggesting disparate levels of functional impairment stemming from each of Veteran's service-connected and non-service-connected disabilities alike, and given the fact that there was no medical opinion of record so much as remarking upon whether his service-connected disabilities alone or together rendered him unable to obtain or sustain substantially gainful employment, a retrospective medical opinion was required. 

The Veteran filed his claim for a TDIU on September 18, 2006.  There is no earlier evidence of an earlier adjudicated formal or informal claim.  The RO granted the claim in a January 2011 rating decision and assigned an effective date of March 24, 2010.  This effective date was the first date the Veteran met the statutory threshold set forth in 38 C.F.R. § 4.16(a) for the grant of a TDIU. 

The Veteran's file shows that effective March 2, 1996, his combined disability evaluation was 30 percent based on degenerative joint disease (DJD) of the lumbar spine, hips, and knees, rated as 20 percent disabling; Grade A esophagitis/esophageal ring, rated as 10 percent disabling; and pre-cancerous lesion removal on the neck, rated as noncompensable.  38 C.F.R. § 4.25. 

Effective September 18, 2006, the Veteran's combined disability rating, to include the bilateral factor, was 50 percent based on DJD of the lumbar spine, rated as 10 percent disabling; DJD of the left hip, right hip, left knee, and right knee, each rated as 10 percent disabling; Grade A esophagitis/esophageal ring, rated as 10 percent disabling; and pre-cancerous lesion removal on the neck, rated as noncompensable.  Id.  The disability ratings for the right hip, left hip, right knee, and left knee were combined to a total of 40 percent because they were disabilities involving both lower extremities (bilateral DJD of the hips and knees), including the bilateral factor.  38 C.F.R. §§ 4.25, 4.26. 

Effective May 10, 2007, the Veteran's combined disability rating, to include the bilateral factor, was 60 percent based on DJD of the lumbar spine, rated as 10 percent disabling; DJD of the left hip, right hip, left knee, and right knee, each rated as 10 percent disabling; Grade A esophagitis/esophageal ring, rated as 10 percent disabling; right shoulder sprain, rated as 10 percent disabling; DJD of the cervical spine, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; and pre-cancerous lesion removal on the neck and migraines, each rated as noncompensable.  38 C.F.R. §§ 4.25, 4.26. 

Effective March 24, 2010, the RO assigned a 20 percent disability evaluation to the Veteran's lumbar spine disability, which raised his combined disability rating from 60 percent to 70 percent.  In the same January 2011 rating decision, the RO granted TDIU, effective March 24, 2010, on the basis that his disabilities met the schedular requirements for TDIU as he had one disability rated at 40 percent or more and sufficient additional disabilities to raise his combined disability rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Thus, prior to March 24, 2010, the Veteran did not have a single service-connected disability rated at 60 percent or more, or two or more disabilities with at least one disability rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  As a result, entitlement to an extraschedular evaluation must be considered prior to that date.  38 C.F.R. § 4.16(b). 

For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Unemployability associated with intercurrent disability may not be used as a basis for a total disability rating, on an extraschedular basis.  38 C.F.R. § 4.19. 

In August 2006, the Veteran submitted a claim for short-term disability benefits under the Family and Medical Leave Act (FMLA).  The accompanying disability form, completed by Dr. R. T., a private physician, noted that the primary diagnosis preventing the Veteran from working was cervicalgia with radicular symptoms, and DJD.  He was unable to perform overhead work, stand for prolonged periods, or lift more than 15 pounds.  However, Dr. R. T. noted that he was not totally incapacitated and was able to perform some occupational functions with limitations.  Dr. R. T. answered "no" to the question of whether the Veteran's condition caused him to be "unable to perform work of any kind."  She stated that he was unable to perform some essential functions of his current job, as noted above. 

Private medical records show that in September 2006, the Veteran was evaluated for continued radiating neck pain.  It was noted that he had worked as an electrician but that his cervical spine condition made overhead work "intolerable," and that since he stopped working, his symptoms had improved.  He also complained of low back and left leg pain.  Radiological studies revealed multilevel disc disease of the cervical spine with mild to moderate spinal stenosis.  Range of motion testing showed cervical spine flexion to 40 degrees, extension to 25 degrees, and rotation to 50 degrees.  There was no muscle spasm.  The Veteran had moderate tenderness.  His lumbar spine flexion was 60 degrees, his extension was 10 degrees, and his lateral flexion was 10 degrees, bilaterally.  He had mild tenderness and no muscle spasm.  Neurological examination was essentially negative with the exception of tingling in both forearms.  The clinical assessment was neck and back pain with radiculitis.  His symptoms improved with activity modifications. 

In December 2006, the Veteran was treated for complaints of presyncope syndrome, chest pain and discomfort, rapid heartbeat, shortness of breath, and dizziness of two years duration.  It was noted that he had had previous emergency room visits several times over the past two years for this condition.  He was diagnosed with supraventricular tachycardia.  A January 2007 medical opinion from a private cardiologist showed a clinical impression of rapid supraventricular tachycardia - ectopic atrial tachycardia. 

In March 2007, the Veteran was afforded a VA examination to determine the current state of his service-connected lumbar spine, lower extremity, and gastrointestinal disabilities and their impact on his employability.  The clinical evaluations were negative for any significant problems in these areas. 

In a March 2007 private medical opinion from the Naval Hospital at Camp Lejeune it was noted that the Veteran was being evaluated for a two to three year history of palpitations and episodes of presyncope.  An electrophysiology study and ablation in early February 2007 had demonstrated findings of paroxysmal atrial fibrillation, multifocal atrial tachycardia, and multiple left atrial type flutters.  Due to his high risk status, the Veteran was held overnight and prescribed medication.  At a followup one week later, the Veteran complained of extreme fatigue, as a result it was medically necessary to delay his return to full time duties at work.  Dr. R. T., his private physician, excused him from work from February 2, 2007, to February 19, 2007. 

On an April 2007 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) it was indicated that the Veteran was employed by Guilford Mills from August 2001 and had worked forty hours a week performing electrical/electronic plant maintenance.  The only on-the-job concessions noted were his ability to schedule and attend required medical and therapy appointments.  It was reported that in the prior twelve months he had missed in excess of twelve weeks of work. 

In a May 2007 statement submitted in support of his claims for service connection and increased ratings, the Veteran stated that he had been placed on involuntary leave for a period of two months and had been unable to perform full duty status at work due to pain.  He indicated that he had difficulty performing the most basic tasks and duties associated with his job.  He reported that his ability to work was also complicated by daily headaches, daily bouts of irritable bowel syndrome, chest pain, chronic fatigue, and loss of strength related to supraventricular tachycardia. 

The Veteran was afforded a VA examination in October 2007.  The examiner noted the Veteran's inability to perform physically demanding activities such as lifting, pushing, pulling, and overhead work.  Examination of his right shoulder was within normal limits except for some decreased range of motion.  After repetitive motion testing, he had additional limitation due to pain, weakness and lack of endurance, but his range of motion remained the same.  An October 2007 x-ray of his right shoulder was negative.  A diagnosis of chronic right shoulder sprain was rendered.  Examination of the cervical spine revealed no obvious deformities or abnormalities, and there was no evidence of radiating pain, spasm, tenderness, or ankylosis.  The Veteran was noted to have limitation of motion of the cervical spine.  After repetitive motion testing, he was additionally limited by pain, weakness, and lack of endurance, but there was no additional limitation of motion.  Neurological examination was normal.  An October 2007 radiology report of the cervical spine showed early osteoarthritic changes at C5-6.  The clinical impression was DJD of the cervical spine at C5-6.  The examiner did not provide an opinion as to whether the Veteran's service-connected disabilities precluded him from security or following a substantially gainful occupation. 

In a November 2007 statement, the Veteran's employer, Guilford Mills, indicated the Veteran was a full-time employee and had been on medical leave since mid-October.  He had not worked since October 12, 2007, with the exception of one day during which he worked five and a half hours.  The employer's statement did not indicate that the Veteran was asked to leave employment solely due to his service-connected disabilities. 

Also of record are several Attending Physician's Statements of Continued Disability from November 2007, January 2008, February 2008, and April 2008, all of which consistently show diagnoses of DJD of the cervical spine and supraventricular tachycardia.  Subjective symptoms reported included neck pain, heart palpitations, and fatigue.  A complex pulmonary vein ablation was performed in January 2008.  At the time, the Veteran's subjective symptom was fatigue.  It was noted that he was able to return to work with restrictions of not lifting more than ten pounds.  In April 2008, it was noted that while the Veteran's neck pain might be indefinite, it could improve with conservative and/or surgical treatment. 

Other documents of record reflect continued periodic treatment of the Veteran's service-connected disability by multiple physicians, including a pain management specialist.  The Veteran also took multiple medications and was prescribed multiple courses of physical therapy.  A February 2009 treatment record indicated that the Veteran had not worked in the previous two years because of fatigue with exertion since his atrial ablations in 2007 and 2008.  A November 2008 physician's statement showed that the Veteran was incapable of minimum (sedentary) activity as a result of degenerative disc disease (DDD), migraines, and heart arrhythmias.  In August 2009, the Veteran underwent arthroscopic surgery for right shoulder impingement, arthritis, and a labral tear.  Post-operative records show that he was doing well and progressing with therapy with negative impingement sign and good strength upon abduction.  His neurovascular examination was normal. 

A February 2010 transesophageal echocardiogram showed moderate to severe mitral valve regurgitation and atrial fibrillation.  The Veteran had been prescribed medication but reported that despite treatment, he had shortness of breath on minimal activity such as taking a shower. 

In April 2010, the SSA determined that the Veteran had not engaged in substantially gainful activity since October 2007 due to DDD, DJD, gastroesophageal reflux disease (GERD), migraine headaches, and atrial fibrillation.  SSA also found that the Veteran had the residual functional capacity to perform less than a full range of sedentary work, was unable to perform any past relevant work, and was closely approaching advanced age, and did not have job skills that transferred to other occupations within his residual capacity.  Therefore, the SSA found that the Veteran was unemployable due to both his service-connected disabilities and his non-service-connected atrial fibrillation.  The Board observes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370   (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  However, given that in this case SSA addressed the specific question now before the Board (i.e., the earliest date at which the Veteran was too disabled to be gainfully employed), the Board finds the SSA determination provides at least some probative evidence against the Veteran's claim because it lists his non-service-connected atrial fibrillation among the conditions which rendered him disabled. 

In conjunction with the April 2014 Joint Motion and pursuant to the July 2014 Board remand, an opinion was obtained with regard to the Veteran's employability prior to March 24, 2010, as it related to his service-connected disabilities.  

The requested opinion was obtained in September 2014.  The examiner indicated that he had reviewed the Veteran's virtual file, to include service treatment and government and non-government records.  

The examiner indicated that after extensive review of available medical records, it was less likely than not that the Veteran was unemployable during for the period from September 18, 2006 to March 23, 2010.  As rationale, the examiner noted that the Veteran's right shoulder condition was documented in 2009 as full range of motion with pain in the ends of range of motion with decrease in strength and that the March 2009 right shoulder MRI revealed acromioclavicular arthritis, labral degeneration and RTC sprain, without SLAP/ANCHOR lesion.  He noted that the Veteran underwent shoulder surgery in 2009.  As to the esophagitis/esophageal ring, it appeared fairly well controlled by medication according to the medical documentation.  The IBS was noted to have caused frequent bowel movements over the years, but there was no weight loss or other signs of significant physical impairment in the medical record.  The diverticulitis was quiescent according to the medical record, during the specified time.  The hemorrhoids were surgically treated in May 2007.  There was no mention in the medical documentation of problems with the site of the precancerous skin lesion which was removed from the Veteran's skin in 1995.  The examiner further noted that the bilateral hip arthritis, knee arthritis and hand condition were not documented as a cause of limitations to the Veteran during the specified years of concern in the medical record.  Moreover, the Veteran's lumbar spine was documented on an MRI in September 2009 as "minimal degenerative disc disease; may contact the exiting L5 root".  The examiner also observed that the May 2008 Physical Residual Functional Capacity Assessment documented that the Veteran could stand and or walk for 6 hours out of 8 hour work day; sit for 6 hours out of 8 hour work day; push and pull unlimited; occasionally lift 20 lbs.; and frequently lift 10 lbs.  He also indicated that the Veteran's cervical degenerative disc disease and arthritis would be unlikely to affect the Veteran's ability to work less strenuous labor or sedentary labor.  It was observed that in a September 2006 healthcare visit record, (the veteran)"works as an electrician recently and symptoms improved" (regarding his pain from neck condition).  It was also noted that the May 2008 Physical Residual Functional Capacity Assessment documented that the Veteran could stand and or walk for 6 hours out of 8 hour work day; sit for 6 hours out of 8 hour work day; push and pull unlimited; occasionally lift 20 lbs.; and frequently lift 10 lbs.  The examiner further observed that the Veteran reported frequent migraine/cluster type headaches, however, in October 2006 he declined prophylactic therapy for treatment of his headaches.  The examiner noted that the Veteran reported taking Percocet as needed for his headaches.  The same healthcare visit documented that "his current tech work was ok and that conservative measures were working".  It was further observed that an October 2007 healthcare visit documented "Imitrex and Fioricet help control headache".  

The examiner also observed that the medical record documented a somatoform disorder in 2008, with degree of limitation rated as "mild".  Finally, the examiner noted that a healthcare visit in 2010 documented "medications keep the pain at bay". 

The examiner indicated that given the totality of the medical record, the Veteran was affected by his various medical conditions, but unlikely affected to the extent that he would be deemed unemployable (prior to March 24, 2010). 

The question before the Board is whether the Veteran was unemployable regardless of his non-service-connected atrial fibrillation prior to March 24, 2010. 

In this regard, there is some evidence in support of the Veteran's claim.  Prior to the initial diagnosis of atrial fibrillation, the August 2006 FMLA disability form reflected that the Veteran was at least temporarily prevented from working due to cervicalgia, radicular symptoms, and DJD.  However, the same physician, Dr. R. T., also determined that the Veteran was not totally incapacitated and was able to perform some functions with limitations.  As noted above, a September 2006 private medical record reflected that the Veteran was employed as an electrician, but painful neck extension made overhead work intolerable.  These records only pertain to the Veteran's service-connected disabilities and their impact on his employability and do not address the impact of his heart condition on his ability to work. 

However, in January 2013, the RO referred the Veteran's case to the Director of the Compensation Service to determine whether an extraschedular grant of TDIU was warranted prior to March 24, 2010.  In conjunction with this referral, the Director, in March 2013, prepared a detailed memorandum and found that an extraschedular TDIU was not warranted.  After reviewing the record, the Director stated that both the Veteran's service-connected and non-service-connected disabilities impacted his employability, and that the evidence did not show that the Veteran's service-connected disabilities alone caused unemployability prior to March 24, 2010.  The Director noted that the Veteran had been hospitalized for his non-service-connected heart condition and not for his service-connected disabilities.  The record shows that the Veteran missed work following cardiac procedures.  

In addition, the Board, in conjunction with the directives of the April 2014 Joint Motion, remanded this matter so that an opinion could be obtained as to whether the Veteran was unemployable prior to March 24, 2010, as a result of his service-connected disabilities.  The examiner opined that it was less likely than not that the Veteran was unemployable during for the period from September 18, 2006 to March 23, 2010.  In support of his opinion, the examiner provided detailed rationale to support his claim, including referencing findings in the record to support his opinion.  The Veteran's entire record, which at the time included his service treatment records; private, SSA  and VA treatment records; and statements and testimony from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

The Board notes that the Veteran is competent to discuss the impact of his service-connected and nonservice-connected disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that he believes his service-connected disabilities rendered him unemployable prior to March 24, 2010, his statements are also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his statements are less probative than the above medical evidence prepared by medical professionals.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 45 (2011), as to the specific issue in this case, whether his service-connected disabilities alone prevent him from following or securing substantially gainful employment, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 177 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and his claim for an effective date earlier than March 24, 2010 for the grant of a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

An effective date earlier than March 24, 2010 for the award of a TDIU is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


